Citation Nr: 1723375	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome and degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome and degenerative joint disease.

3.  Entitlement to service connection for residuals of a ruptured Achilles tendon in the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from July 1975 to January 1997.

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In his January 2011 substantive appeal, the Veteran requested a hearing before the Board at the RO.  The Veteran withdrew his request for a hearing in a December 2014 submission.  Accordingly, the Veteran's hearing request has been withdrawn.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee patellofemoral syndrome and degenerative joint disease manifested as a meniscus tear with frequent episodes of locking, pain, effusion into the joint, crepitus and guarding of movement, to include subjective complaints of pain, tenderness and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no worse than 80 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; without evidence of limitation of extension; instability; subluxation; ankylosis; impairment of the tibia or fibula; or genu recurvatum.

2.  Throughout the appeal period, the Veteran's right knee patellofemoral syndrome and degenerative joint disease manifested as a meniscus tear with frequent episodes of locking, pain, effusion into the joint, crepitus and guarding of movement, to include subjective complaints of pain, tenderness and swelling, and objective evidence of painful motion with functional loss causing limitation of flexion to no worse than 90 degrees, even in consideration of additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, or on repetitive motion; without evidence of limitation of extension; instability; subluxation; ankylosis; impairment of the tibia or fibula; or genu recurvatum.
3.  Residuals of a ruptured Achilles tendon of the right ankle are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for left knee patellofemoral syndrome and degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2016). 

2.  The criteria for a rating of 20 percent, but no higher, for right knee patellofemoral syndrome and degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2016). 

3.  The criteria for service connection for residuals of a ruptured Achilles tendon of the right ankle have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.   § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

A 10 percent rating is assigned when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59.   

A 10 percent rating when there is slight recurrent subluxation or lateral instability. A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 5257.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees. Finally, where extension is limited to 45 degrees, a 50 percent rating may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Analysis

The Veteran's left and right knee patellofemoral syndrome and degenerative joint disease are currently rated under the diagnostic code for recurrent subluxation or lateral instability.  He alleges that a higher rating is warranted for his disabilities.  In a January 2011 substantive appeal, the Veteran described his constant knee pain

A May 2009 VA joints examination report reflects the Veteran's complaints of pain, stiffness, swelling and fatigability.  He reported daily flare-ups of pain that were moderately severe, lasted all day, were caused by increased walking or other high impact activity, caused increased pain and did not result in incapacitation or any significant effect on occupational duties or usual daily activities.  The use of an ambulatory aid, hospitalizations/surgery, episodes of dislocation, recurrent subluxation, inflammatory arthritis or the presence of a prosthesis were denied.  

Physical examination revealed crepitus with manipulation, tenderness and guarding of movement but was negative for edema, effusion, instability, weakness, redness and heat, all bilaterally.  Left and right knee flexion was to 130 degrees with pain and extension was to zero degrees.  Fatigue, weakness, lack of endurance and incoordination were not found on range of motion.  Repetitive motion testing did not show additional loss of range of motion but revealed a lack of endurance.  Varus/valgus of the medial collateral ligaments, varus/valgus lateral collateral ligaments, anterior cruciate ligaments and posterior cruciate ligaments were normal in the left and right knees.  Medial meniscus and lateral meniscus testing was negative in the right and left knees.  There was no ankylosis in either knee.  Gait was found to be normal and there were no functional limitations on standing and walking.

A July 2009 Tricare treatment note indicates that there was tenderness on palpation of the knees as well as tenderness on palpation at the joint line of the knees.  Effusion and crepitus were found in the left knee.  Knees were noted to show full range of motion and pain was elicited by motion in the right knee.  Effusion, erythema, warmth, deformity and popliteal cysts were not found on examination in either knee.  Lachman's test did not demonstrate one plane anterior instability and a McMurray's test was negative in the right knee.  Lachman test demonstrated one plane anterior instability and McMurray's test was positive in the left knee.  There was no medial or lateral instability in the left knee and the anterior drawer and posterior drawer signs were negative in the left knee.  An X-ray revealed tricompartmental degenerative changes of the left knee most severe in the medial compartment with spurring.

A September 2009 private treatment note reflects the Veteran's complaints of left knee pain in the medial and posterior knee.  This pain was described as aching and sore.  Other symptoms were reported to include swelling, clicking, tightness and popping inside the joint with range of motion.  These symptoms were made worse with walking, going up the stairs and down the stairs, and his discomfort was constantly present.  Physical examination revealed mild swelling/effusion.  Knee and patella alignment were found to be straight in the left knee.  Lachman's Test was found to be present +1 in the left knee.  Right knee was found to have full extension and normal flexion on range of motion testing.  There was no swelling, effusion, joint line tenderness, ligamentous tenderness, dislocation, subluxation, ligamentous laxity, rotatory instability, varus, valgus or hyperextension in the right knee.

In October 2009, the Veteran underwent an arthroscopic partial medial meniscectomy and repair due to a left knee medial meniscus tear.

An April 2011 VA examination report reflects the Veteran's complaints of knee aching.  He described this pain as "7/10" in intensity in the right knee and "8/10" in intensity in the left knee, and described it as a constant dull, intermittent, sharp pain localized to each knee.  He stated that this sharp pain occurred one to two times daily, that the pain lasted two to three minutes, that it was precipitated by prolonged standing over 30 minutes or prolonged walking of less than a mile and was alleviated by rest, nonweight-bearing and ice packs.  Other symptoms were reported to include left knee locking.  Deformity, giving way, instability, stiffness, weakness, incoordination, increased speed of joint motion, episodes of dislocation or subluxation, effusions and symptoms of inflammation were denied.  There were no constitutional symptoms of arthritis and incapacitating episodes of arthritis.  He was able to stand for up to one hour, walk more than 1/4 mile but less than one mile and used a left knee brace daily from 0700 to 1800.

Physical examination revealed tenderness, subpatellar tenderness and bumps consistent with Osgood-Schlatter's disease without masses behind the knee, clicks or snaps, guarding, instability or meniscus abnormality, all bilaterally.  Left and right knee flexion was from zero degrees to 120 degrees and extension was to zero degrees, with objective evidence of pain with active motion.  Repetitive motion testing revealed objective evidence of pain.

A February 2012 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of constant knee pain, that he had used Motrin and Tramadol to dull the pain in the past, that he used bilateral knee braces and that he has had injections in the knees last year.  Flare-ups were denied.  Physical examination was negative for tenderness or pain to palpation for joint line or soft tissues of either knee.  Flexion was found to be to 105 degrees with objective evidence of pain at 105 degrees and extension was to zero degrees or any degrees of hyperextension without objective evidence of painful motion, both bilaterally.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment was due to less movement than normal and pain on movement bilaterally.  Anterior instability, posterior instability and medial-lateral instability were normal in the left and right knees.  There was no evidence of a history of recurrent patellar subluxation or dislocation, shin splints, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.
A meniscus (semilunar cartilage) condition was present in the left knee and manifested as a meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain.

An April 2012 Tricare treatment note indicates that right knee flexion was to 120 degrees and extension was to zero degrees.  There was medial joint line tenderness and medial pain with terminal flexion.  Anterior drawer was found to be negative.

A June 2013 knee DBQ report reflects the Veteran's complaints of gradually increasing pain and difficulty walking around.  Flare-ups with walking, standing, sitting for long, walking on stairs, bending and squatting were reported.  He also reported the regular use of a knee brace.  Physical examination was negative for tenderness or pain to palpation for joint line or soft tissues of either knee or a history of recurrent patellar subluxation/dislocation.  Left and right knee flexion was found to be to 105 degrees with objective evidence of painful motion at 110 degrees and extension was found to be to zero degrees or any degree of hyperextension without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment of the knees were due to less movement than normal, weakened movement, incoordination, pain on movement and interference with sitting, standing and weight-bearing bilaterally.  Anterior instability, posterior instability and medial-lateral instability were 2+ in the right and left knees.  Shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment were not found.  A meniscal (semilunar cartilage) condition was noted in the left knee with symptoms noted to include a meniscal tear and pain and swelling on exertion.

A May 2016 knee DBQ report reflects the Veteran's reports that he cannot kneel, crouch or crawl and that he cannot walk more than 1/4 mile without developing pain and swelling.  Physical examination revealed objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue bilaterally, namely at the anterior and posterior joint line.  There was no evidence of crepitus or ankylosis.  Left knee flexion was from zero degrees to 80 degrees and extension was from 80 degrees to zero degrees, both with pain.  Right knee flexion was from zero degrees to 90 degrees with pain and extension was from 90 degrees to zero degrees.  There was evidence of pain on weight-bearing bilaterally.  Repetitive use testing did not reveal any additional functional loss or range of motion in the right knee but there was additional functional loss or range of motion due to pain in the left knee.  The examiner noted that the Veteran was not examined immediately after repetitive use over time and the examination was medically consistent with his statements describing functional loss with repetitive use over time.  The examiner was unable to say that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time without resorting to mere speculation, as it was not observed.  

Physical examination further found that there was no history of current subluxation or lateral instability in either knee.  Anterior instability, posterior instability, medial instability and lateral instability were found to be normal in both knees.  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was a meniscal condition in both knees, with a meniscal tear, frequent episodes of joint "locking" and frequent episodes of joint pain in both knees.  There were also frequent episodes of joint effusion in the left knee.  The examiner noted that there was no laxity on examination of either knee and that the Veteran did suffer from limitation of motion, painful motion and severe chronic knee pain, with the left greater than the right.

By way of background, a September 1997 rating decision awarded service connection for left and right knee patellofemoral syndrome and degenerative joint disease, under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992). 

With regard to the Veteran's left and right knee patellofemoral syndrome and degenerative joint disease, the Board finds that such are most appropriately evaluated under Diagnostic Code 5258, which pertains to dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The record reflects that, throughout the appeal period, the Veteran has complained of such symptoms as pain, stiffness and swelling.  Swelling and effusion were found in the left knee in a September 2009 private treatment note.  A meniscus condition in the left knee was consistently found on examination, including in July 2009, February 2012, June 2013 and May 2016 while a meniscus condition in the right knee was found in May 2016.  The May 2016 VA examiner found that there was a meniscal tear, frequent episodes of joint "locking" and frequent episodes of joint pain in both knees as well as frequent episodes of joint effusion in the left knee.  The Board notes that the Veteran underwent an arthroscopic partial medial meniscectomy and repair due to a left knee medial meniscus tear in October 2009.  Furthermore, McMurray's testing, which is indicative of meniscal tears, has been positive bilaterally.  Therefore, as the Veteran has experienced dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint bilaterally throughout the appeal period, the Board finds that such disabilities should be rated under Diagnostic Code 5258 and, as such, warrant ratings of 20 percent. 

With regard to Diagnostic Code 5259, which contemplates symptomatic removal of semilunar cartilage, the Board finds that, as the Veteran is being compensated for the symptoms related to his ongoing dislocated semilunar cartilage of both knees, assigning a separate rating under such Diagnostic Code is tantamount to pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.   The Board notes that the Veteran has not undergone surgery to his right knee.  Moreover, while the Veteran has limitation of motion of the bilateral knees, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.  In this regard, the Veteran had undergone a meniscal repair of the left knee and, as such, may have limitation of motion related to such repair, or may have restriction of movement caused by current tears and displacements of the menisci as contemplated in VAOPGCPREC 9-98.  Therefore, based on VAOPGCPREC 9-98, the Board finds that such limitation of motion is contemplated in the current 20 percent ratings assigned for the Veteran's bilateral knee disabilities.  See 38 C.F.R.   § 4.14; Esteban, supra. 

Furthermore, the Veteran does not meet the criteria for even a zero percent rating under Diagnostic Code 5260 or 5261 based on limitation of flexion or extension as flexion is not limited to 60 degrees and extension is not limited to 5 degrees in either knee.  Extension has consistently been to zero degrees in both knees. Additionally, flexion of the right and left knees has been less than normal, as it was measured to 80 degrees on the left side and 90 degrees on the right side, both at worst, in the May 2016 VA examination.  Such range of motion does not amount to a 10 percent rating, even in consideration of painful motion and other factors.   While the VA examinations tended to show pain, there is no indication that there was any additional weakness, lack of endurance, incoordination, or fatigability during repetitive testing.  While the evidence tends to show that the Veteran does experience some painful and limited motion, a separate rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  In reaching this conclusion, the Board has considered the Veteran's subjective complaints, to include pain and interference with standing and walking; however, such do not result in functional loss beyond painful, limited motion.

Pertaining to whether a separate rating under Diagnostic Code 5257 for lateral instability or recurrent subluxation is warranted for either knee, the Board finds that the evidence fails to show that the Veteran's knee disabilities resulted in such symptomatology.  A September 2009 private treatment report was negative for subluxation, ligamentous laxity and rotatory instability while an April 2011 VA examination was negative for instability and episodes of dislocation or subluxation.  While the June 2013 VA examiner did indicate that there was anterior instability, posterior instability and medial-lateral instability in the right and left knees, no history of current subluxation or lateral instability in either knee was also noted.  The May 2016 VA examiner found that anterior instability, posterior instability, medial instability and lateral instability were normal in both knees and that there was no history of current subluxation or lateral instability in either knee.  This examiner also found that there was no laxity on examination.  Based on such clinical findings, the Board finds that a separate or higher rating for left and/or right knee patellofemoral syndrome and degenerative joint disease due to lateral instability or recurrent subluxation is not warranted.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left knee and/or right disability.  The clinical evidence does not establish, and the Veteran has not alleged, ankylosis, impairment of the tibia or fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 are not for application. 

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left and right knee patellofemoral syndrome and degenerative joint disease and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain.  The Veteran's history and symptom reports have been considered, including as presented in the clinical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his left and/or right knee patellofemoral syndrome and degenerative joint disease to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of these service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected left and/or right knee patellofemoral syndrome and degenerative joint disease.

The Board has also considered whether a staged rating under Hart, supra, is appropriate for the Veteran's service-connected left and/or right knee patellofemoral syndrome and degenerative joint disease.  However, the Board finds that his symptomatology has been stable during the rating period reviewed by the Board.  Therefore, assigning a staged rating for the disability is not warranted. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected left and/or right knee patellofemoral syndrome and degenerative joint disease.  The Veteran reported working full time in a February 2012 VA examination.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

In sum, Board finds that the evidence supports the award of a 20 percent rating for the left and right knee patellofemoral syndrome and degenerative joint disease.
However, in denying higher or separate ratings, the Board finds that the preponderance of the evidence is against such aspects of the Veteran's claims. Therefore, in denying such separate or increased ratings, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 4.7; Gilbert, supra.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R.              § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable. 

The Veteran contends that his current right foot disorder is the result of an in-service right ankle and/or foot injury.  Specifically, he contends that it is the result of an injury sustained while playing basketball, that he was diagnosed with a ruptured Achilles tendon during service and that his Achilles tendon was repaired during service.

Service treatment records reflect the Veteran's reports of an injury to his right ankle while playing basketball in February 1980.  An assessment of a mild sprain was made.  An October 1996 service discharge examination found the Veteran's lower extremities to be normal.  The Veteran denied arthritis and foot trouble in an accompanying Report of Medical History.

Post-service treatment records contain a February 1997 Tricare treatment note, which reflects the Veteran's reports of an injury to the right foot while playing basketball on that day.  An "assessment/diagnosis" of an Achilles tendon rupture in the right foot was made.  A February 1997 right foot X-ray revealed no evidence of a fracture, dislocation or other bone abnormality and the soft tissues suggest injury to the Achilles tendon.  An impression of rule-out Achilles tendon injury but otherwise normal foot series was made.  The Board notes that this injury occurred approximately 22 days following the Veteran's discharge from service.

An April 2011 VA examination report reflects a diagnosis of status-post repair ruptured Achilles tendon of the right ankle.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely as not (less than 50/50 probability) that this disability was caused by or a result of the right ankle sprain shown in service.  The examiner reasoned that the Veteran was seen once in February 1980 for a mild right ankle sprain sustained while playing basketball, that he did not have a diagnosis of a right ankle injury in a January 2007 VA examination report and that a February 1997 right foot X-ray showed no evidence of a fracture, dislocation or other bone abnormality but soft tissues suggested injury to the Achilles tendon.  The examiner further noted that there was a solitary injury to the right ankle 30 years ago and a lack of documentation that the Veteran had injured his right Achilles tendon during service.

The preponderance of the evidence is against the Veteran's claim for service connection for residuals of a ruptured Achilles tendon of the right ankle.  While the evidence of record shows that the Veteran has residuals of a ruptured Achilles tendon of the right ankle, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinion of the April 2011 VA examiner, who found that the Veteran's residuals of a right ruptured Achilles tendon were not caused by his in-service basketball injury, as there was a lack of documentation showing an Achilles tendon injury during service and it was not the result of a solitary injury 30 years ago.  This opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary probative medical opinion is of record.  In addition, the February 1997 Tricare treatment note documents an Achilles tendon rupture in the right ankle after the Veteran's discharge from service.  

The Board notes that the Veteran has contended that his residuals of a ruptured Achilles tendon in the right ankle are the result of an in-service injury, and that his representative has generally alleged on his behalf that this disability was the result of an in-service injury.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's residuals of a ruptured Achilles tendon in the right ankle and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current residuals of a ruptured Achilles tendon in the right ankle and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value, as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and/or his representative are nonprobative evidence.  

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a ruptured Achilles tendon in the right ankle.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

A rating of 20 percent, but no higher, for left knee patellofemoral syndrome and degenerative joint disease, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating of 20 percent, but no higher, for right knee patellofemoral syndrome and degenerative joint disease, is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for residuals of a ruptured Achilles tendon in the right ankle is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


